DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 17-18 are new.
Claims 1 and 3-12 are canceled.
Claims 2 and 13-18 are under examination.

Objections Withdrawn
Duplicate Claims Warning
The warning over duplicate claims is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Double Patenting
The rejection of claims 2 and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10335453  in view of Averback (US8293703, published 10/23/2012, previously cited), Soares Romeiro (US2007/0219213, published 09/20/2007, previously cited) and Neal (US6642274, published 11/04/2003, previously cited) is withdrawn in view of Applicant’s filing of and the subsequent approval of a terminal disclaimer.

Claim Rejections - 35 USC § 112
The rejection of claims 2 and 13-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 2 and 13-18 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
Applicant’s Arguments:  On pages 5-16 of the Action, claims 2 and 13-16 are rejected under 35 U.S.C. §103 as allegedly being obvious over Averback, U.S. Patent No. 8,293,703 (“Averback’”), in view of Soares Romeiro, etal., U.S. Patent Application Publication No. 2007/0219213 (“Soares”) and Neal, U.S. Patent No. 6,642,274 (“Neal”). The Action addresses applicant’s prior arguments on pages 5 and 6, to which applicant responds as follows.
For the reasons previously stated, the Action has not established a prima facie case of obviousness. The mere fact that a patient subpopulation might exist, which is the case for every disorder, does not mean it would have been obvious to identify and select that particular subpopulation for treatment. Indeed, as is the case with every clinical trial, patients enrolled in the trial are screened for compliance with the inclusion and exclusion criteria, and a whole host of baseline data is collected for each patient enrolled in the trial, although that data is not correlated with any results until the trial is completed and un-blinded. The data includes personal as well as physical information for each patient, and depending on the trial can include information such as age, height, weight, BMI, vital signs (blood pressure, etc.), gender, ethnicity, historical medical information, enrollment criteria data for the specific study (in this case IPSS baseline scores, histological examination information regarding prostate size, etc.), treatment site information, clinical and lab results, etc. Accordingly, there are 1,000’s if not millions of possible sub- populations within any patient population.
For example, subpopulations based on age such as 40-50, or 50-60, or 60-70, or any range or single value within the overall age range exist. Subpopulations based on ethnicity exist (American, European, Asian, etc.) as well as race. Subpopulations based on severity of the BPH exist, such as IPSS scores less than 20, or more than 25, or more or less than any number within the range, or prostate size of volume. There are many, many other possible subpopulations that exist in every patient population sample. Out of the myriad possible subpopulations, why would a person having ordinary skill in the art pick treatment naive patients as a subpopulation, or treatment naive patients that are symptomatic for less than 10 years? The Action has not answered this question other than to say because the subpopulation exists. Finding the treatment naive subpopulation needle in the haystack of subpopulations would not have been obvious.
The PTAB has previously held that even if the prior art discloses treating the same disorder with the same drug, the Examiner failed to establish a prima facie case of obviousness when the prior art failed to suggest treating the claimed subpopulation. See Ex Parte Jonathan Brotchie and Michael Hill, Appeal 2015-004321, application No. 13/077,478 (Nov. 21,2016). The PTAB held:
The Examiner has not established that the ordinary artisan would have expected the combination of a SHT1, agonist and dopamine replacement therapy to extend the duration of “on-time” in the particular subpopulation of patients with Parkinson’s disease who experience either “wearing-off” or “on-off” syndrome. We recognize that McLean, Liu, and Bonifati suggest treating Parkinsons disease patients in general with both compounds (FF 1, 8, 10). However, none of the cited art suggests treating the subpopulation of Parkinson’s patients who experience either “wearing-off” or “on-off” syndrome. Brotchie at pg. 8. As in Brotchie, the prior art discloses treating men having BPH using the claimed peptide, but the prior art cited by the Examiner does not disclose or suggest treating treatment naive men having BPH, or treatment naive men having BPH and symptomatic for less than 10 years, as recited by the present claims. The PTAB explained further in Brotchie:
In addition, the Examiner has not established that “wearing-off” or “on-off” syndromes are necessary consequences of dopamine treatment, or that "wearing-off syndrome would necessarily be treated by continued administration of combination of a SHT 1a agonist and dopamine replacement therapy. Therefore, the evidence of record does not demonstrate that treatment of Parkinson's disease generally will necessarily result in the treatment of either specific “wearing-off” or “on-off” syndrome. In Perricone, the Federal Circuit distinguished between the topical application of a lotion to skin generally to prevent sunburn, and the topical application of a lotion to treat sunburned skin, finding that the "issue is not ... whether [the prior art] lotion if applied to skin sunburn would inherently treat that damage, but whether Pereira discloses the application of its composition to skin sunburn. It does not." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1378 (Fed. Cir. 2005). The same analysis applies here. There are clear and express teachings to treat Parkinson's disease patients with the combination of dopamine replacement therapy and 5HT la agonists, including with 8-OH-PIPAT and in the claimed dosages (FF 1-10). If those same Parkinson's disease patients also happened to have either “wearing-off” or “on-off” syndrome, the treatment might also necessarily result in extending the duration of “on-time” in patients undergoing dopamine replacement therapy, analogous to the skin treatment at issue in Perricone. However, the Examiner has not identified any teaching or suggestion in the prior art to identify and treat “wearing-off” or “on-off” syndromes with the 5HT 1a agonist. In the same manner that not everyone who applies lotion to their skin will necessarily have sunburn, the evidence of record does not demonstrate that all Parkinson's disease patients will necessarily have either “wearing-off” or “on-off” syndrome. In re Oelrich, 666 F.2d 578, 581 (C.C.P.A. 1981) (“Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.”) Brotchie at 9, 10.
The present application presents the same issue. The prior art here discloses treating BPH patients with the claimed peptide and in the claimed dosage. If those same BPH patients also happened to be “treatment naive,” the treatment might also necessarily result in the claimed results. And like Brotchie, the Examiner has not identified any teaching or suggestion in the prior art to identify and treat treatment naive BPH patients, and the evidence of record does not demonstrate that all BPH patients are treatment naive. Consistent with the Brotchie decision, applicant respectfully submits that the Examiner has not established a prima facie case of obviousness, and consequently request that the Examiner reconsider and withdraw this rejection.
Even if the Action has established a prima facie case of obviousness, applicant has provided ample evidence of unexpected results. The Examiner appears to take the position that the results are not unexpected because they are the “latent” result of the method. With respect to the “latent” property alluded to in the Action, the Examiner contends that the prior art renders obvious the claimed method, and if the allegedly obvious method were carried out, then the results recited by the claims are inherent. This line of reasoning is often referred to as “inherent obviousness.” And while the Examiner is correct in noting that some courts have found that the properties recited by a claim (product or method) are the inherent characteristic of the obvious product or obvious method and thus the mere fact the prior art did not disclose the properties does not render the claims non- obvious, this notion of inherent obviousness does not apply when the results are unexpected. Otherwise, unexpected results could never overcome a prima facie case of obviousness because establishing the prima facie case ends the inquiry (once the product or method would have been prima facie obvious, then it doesn’t matter what the properties are — they are always inherent).
In general, inherent obviousness has been applied in situations where some claimed effect or property is merely the predictable result of administering a known or obvious formulation. See, e.g., GeneriCo, LLC y. Dr. Falk Pharma GmbH, IPR2016-00297, Paper 55 at 12-14 (P.T.A.B. May 19, 2017) (finding a claimed release profile obvious based on press releases discussing the administration of the formulation and evidence that measuring a release profile was well-known and the specification did not identify any factors making release profiling an unpredictable exercise); Purdue Pharm. Prods. LP vy. Actavis Elizabeth LLC, 2015 BL 273849, *52-53 (D.N.J. Mar. 27, 2015) (basing its finding that claimed plasma concentration were inherently obvious based on testimony that"a POSA could easily predict offset blood concentrations").
In contrast, inherent obviousness has not been successful in invalidating (or rendering unpatentable) a claim where the art is unpredictable or there is evidence of unexpected results. See, e.g., Fresenius-Kabi USA, LLC y. AstraZeneca AB, IPR2017-01910, Paper 10 at 15-16 (P.T.A.B. Dec. 11, 2017) (finding claims directed to plasma concentrations from intramuscular injection of a pharmaceutical nonobvious in light of the unpredictability and unexpected results); Actavis LLC y. Abraxis Bioscience, Inc., IPR2017-01 100, Paper 7, *11-13 (P.T.A.B., Oct. 11, 2017) (finding stability limitations for a particular formulation nonobviousand not inherent); Biodelivery Scis. Int'l, v. Aquestive Therapeutics, Inc., IPR2015-00169, Paper 89 at 28-29 (P.T.A.B. Feb. 7, 2019) (finding claims requiring substantially uniform distribution not inherently obvious because the prior art does not describe uniform thickness and the Petitioner did not provide evidenced showing that any of the drying processes described in the prior art necessarily produced a film having the uniform thickness requirement). In the present case, the art is unpredictable, and the claimed results are unexpected.
In Honeywell International Inc. v. Mexichem Amanco Holding SA, 865 F.3d 1348 (Fed. Cir. 2017), the Federal Circuit reversed the Patent Trial and Appeal Board's determination that claims directed to a specific mixture of HFO-1234yf and PAG would have been obvious, despite evidence that the mixture had unexpected stability and miscibility, which were properties recited by the claims. The Board reasoned that a person of ordinary skill would have engaged in routine testing of all possibilities to arrive at the specific mixture and that the claimed properties would have been inherent. The Federal Circuit reversed, holding that the Board had improperly dismissed or discounted the claimed properties as inherent without adequately taking into account unpredictability in the art and evidence of unexpected results. In Honeywell, the Federal Circuit reiterated: We have previously stated that the use of inherency in the context of obviousness must be carefully circumscribed because "[t]hat which may be inherent is not necessarily known" and that which is unknown cannot be obvious. In re Rijckaert, 9 F.3d 1531, 1534 (Fed. Cir. 1993) (internal quotation marks omitted) (quoting In re Spormanm, 363 F.2d 444, 448 (1966)) see also PAR Pharm., inc. v. TWI Pharm., fne., 773 F.3d 1186, 1195 (Fed. Cir. 2014) (distinguishing a prior case finding obviousness based on inherency because, in that case, "neither party disputed that the [claimed features] were expected in light of the dosages disclosed in the prior art" (emphasis added)). Id. at 1355. In addition, the Federal Circuit fully supported applicant’s arguments made above: What is important regarding properties that may be inherent, but unknown, is whether they are unexpected. All properties of a composition are inherent in that composition, but unexpected properties may cause what may appear to be an obvious composition to be nonobvious. Id, emphasis added.
The Federal Circuit therefore recognized that all properties of a composition (or all results of a method) are inherent, but the unexpected properties presented by applicant and recited by the claims render the claims non-obvious. Applicant therefore respectfully requests that the Examiner reconsider and withdraw this rejection.
The Action also appears to take the position that applicant’s results are not unexpected because one would expect methods of treating BPH to be more effective in treatment naive patients than treatment failure patients. While applicant does not agree with this position when the methods of treating BPH function by entirely different mechanisms of action, as is the case here, applicant has previously presented arguments even assuming this position were true. In other words, even if methods of treating BPH would have been expected to be more effective in treatment naive patients than treatment failure patients, the Examiner has presented no evidence as to what that expectation might be. What is the expectation? 10% better, 20% better, 1,000% better?
Applicant has presented evidence showing that while a small improvement might have been expected, that small improvement is not statistically significant, and is much, much smaller than the improved results recited by the claims. Hence, the claimed method produces unexpectedly superior results — the results are significantly better than any allegedly expected improvement, based on the evidence of record.
The Examiner addresses applicant’s previous arguments, but does so by often misquoting or mischaracterizing what applicant stated, and then rebutting an argument applicant never made. For example, the Action states that applicant (“states that the improvement seen in [naive] patients is small but also argue is superior to the expected small improvement. Applicant obviates their own argument here as itis illogical.”). Action at 22. By not providing a citation to applicant’s response, despite having repeated it verbatim in its entirety, applicant has no way of knowing what argument the Examiner is referring to. Perhaps itis applicant’s prior arguments that the prior art (Combat and Conduct trials, as well as Law) showed only a minor, if any improvement between the responses of treatment naive BPH patients and BPH patients in general, when treated for BPH? This evidence shows what a person having ordinary skill in the art might have expected, and was submitted because the Examiner has presented no evidence to support the contention that improved results would have been expected when treating a treatment naive patient with BPH. Because applicant’s results are dramatically and significantly larger than anything reported in the art, sometimes orders of magnitude better, they are unexpected.
The Action discredits the data from the Combat and Conduct trials because the comparison is made between treatment naive patients and BPH patients in general, going so far as to admit that the similarities between the results for treatment naive and BPH patients in general is not surprising. Action at 23. While not stated expressly, the Examiner appears to consider it possible that all of the BPH patients in general that were treated and discussed in the Combat and Conduct trials were treatment naive. “Said another way, a treatment naive group can be the same as a random group in percentage of treatment failure patients.” The only way for the percentage to be the same would be if the entire random group were treatment naive. The combination therapy group in the CombAT trial included 1,610 patients, and it would essentially be statistically impossible for all 1,610 of them to be treatment naive.
Indeed, applicant has presented evidence that the random group in the CombAT trial included 61% of treatment failure BPH patients, nearly 2/3 of all of the patients. The baseline IPSS for all patients in the CombAT trial was 16.6 (see, https /Awww owikiournalclub.ore/wiki/Combal: (Combination of Avodart and Tamsulasin: https /Avww _ clinicaltrials gov/or2/show/results/NCTO0090 103). The percentage improvement from baseline in the CombAT trial therefore was about 37% (from baseline of 16.6 to 10.4 (decrease of 6.2). In the CombAT trial, 61% of the BPH patients had previously taken oral medications for BPH, and thus a majority of the patients were non-naive, and the results were not compared with a control that received no drug (the controls were dutasteride alone, or tamsulosin alone). /d.
In the CONDUCT trial, which is discussed in Roehrborn, the mean decrease in IPSS from baseline after 2 years for treatment naive BPH patients was 5.4 (Roehrborn at 453). The baseline IPSS for treatment naive BPH patients was 13.2, resulting in a 41% improvement from baseline. /d. at 454. Treating treatment naive patients with a combination of BPH drugs provided a 41% improvement in IPSS from baseline, and treating a population containing 61% treatment failure BPH patients provided a 37% improvement in IPSS from baseline. While admittedly not a direct comparison, itis evidence to reasonably consider when assessing what would have been expected. It is fair to say that based on the results from these two trials, patients benefited about the same to BPH therapies whether they were a random patient or a treatment naive patient.
To the extent the data from the Conduct and CombAT trials do not directly compare treatment naive with treatment failure patients, Law does. As noted previously, the claimed peptide functions by a mechanism of action more similar to the physical destruction of cells via surgical ablation (e.g., electrical, laser, water vapor, etc.) than it does to conventional oral medications.? It is reported that physical destruction of prostate cells via transurethral needle ablation (TUNA) does not provide a statistically significant different benefit in treatment failure BPH patients, when compared The inventor has referred to this mechanism of actionas pharmaco-ablation, as set out in U.S. Patent Application Publication No. 2020/0061150 to BPH patients who either chose not to take oral medications (defined in the present application as treatment naive) or stopped because of side effects. See Law, et al., “Is transurethral needle ablation of prostate out of fashion? Outcomes of .. .”, Jnvestig Clin Urol, 60:35 1-358 (2019) (“Law”), a copy of which is attached hereto. The group that was not treatment failure included 63% treatment naive, and 37% of patients that had side effects from medical therapy. Law compared the results of the TUNA procedure between treatment failure patients (those who previously took oral medicines and failed to respond favorably), and essentially “treatment naive patients,” and found that, while the treatment failure patients did perform slightly worse, the difference was not statistically significant (Figures 1B and 1E, comparing Group 1 and Group 2, and pp 354-356).
Law reports that there was virtually no difference between treatment failure and treatment naive patients 1 year after the procedure in the percentage of patients who worsened and required additional intervention or surgery. At the 1 year post treatment period, 8.1% of the treatment naive patients worsened and required additional intervention (e.g., the patient relapsed), and 8.5% of the treatment failure patients worsened (id., at354). And at the 1 year post treatment period, 1.6% of the treatment naive patients required an additional operation or procedure, and 3.4% of treatment failure patients required an additional operation or procedure. Id. at356. Once again, the evidence submitted by applicant shows that BPH treatment naive patients may respond to BPH therapies slightly better than BPH treatment failure patients, or BPH patients in general, but not statistically significantly better. As applicant has repeatedly stated throughout prosecution, even if there were an expectation that BPH treatment naive patients would respond more favorably to a given BPH therapy than BPH treatment failure patients, the expected differences in the responses (whether determined via IPSS scores, or worsening, or subsequent surgery) would not have been statistically significant, and are orders of magnitude smaller than the differences recited by the present claims.
Despite this evidence, the Action states: Said another way, Applicant has provided no evidence of what would have been expected of their broad treatment failure group. The examiner in contrast has provided rationales previously and in this action for what would have been expected and there are no surprising/shocking results to be found in Applicant's data. Action at 23. Applicant has provided evidence, as discussed above, and the examiner has provided none. Instead, the Action refers to “rationales previously and in this action for what would have been expected.” The Examiner has presented unsupported allegations regarding why a treatment naive patient might perform better than a treatment failure patient, but never has provided a rationale, a statement, an argument, or evidence as to “what would have been expected.” Rather, to date, the best applicant can glean from the Examiner’s position is that Examiner contends that treatment naive patients would have been expected to respond more favorably to treatment than treatment failure patients. Instead of presenting evidence as to how much better their response was expected to be, the Examiner is silent other than to say the expectation is a better response, and no matter how much better applicant’s data shows the response to be, it is not enough.
Applicant has provided evidence as to the expected difference, and the expected difference is insignificant. Based on this record, even if a better result would have been expected when treating treatment naive patients, a person having ordinary skill in the art would have not expected it to be significantly better (e.g., the expectation would, at best be less than 10% better). Applicant has provided evidence as to the actual difference from administration of the claimed peptide, and has shown that the difference is orders of magnitude higher than what has been reported in the literature as what would or could have been expected. The results are unexpected.
Applicant therefore respectfully submits that the Examiner has failed to establish a prima facie case, and even if a prima facie case were established, a person having ordinary skill in the art would not have expected the dramatic improvement in BPH symptom scores seen in the claimed sub-population when compared to BPH treatment failure patients. Accordingly, applicant respectfully requests that the Examiner reconsider and withdraw this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
All Applicant’s previous arguments were addressed.  See the previous action.  Applicant’s argument that many subpopulations are treated in a clinical trial only further supports the examiner’s argument that it would be obvious to treat a man with BPH with a known BPH treatment and one of ordinary skill in this art would do so whether or not they knew every subpopulation in such a clinical trial or not.  Thus, Applicant only further supports the finding of obviousness here.  Applicant again fails to point to any reason why a practitioner would not treat BPH in man with a known BPH treatment.  Thus, their arguments do not obviate this rejection.  No logical teaching away has been presented.
With respect to Applicant’s argument over PTAB decisions, first, these are highly specific to the cases read by said board.  Also, they are not precedential and are of no moment here unless the fact pattern is identical.  Here, as previously discussed, Applicant has failed to limit their treated population to only patients that would benefit from the treatment and not fail the treatment recited.  Treatment naïve groups contain patients that would be treatment failure patients and so do not show the result discussed by Applicant.  Thus, Applicant’s claims are not and cannot be commensurate in scope with their results.  This is one difference between the PTAB decision and the instant case.  Also, in the PTAB case, a particular result (treatment of related syndromes) was not expected from the prior art.  Here, the only result required is treatment of BPH and doing so more effectively in patients that include a group of patients that are easier to treat.  These are expected results as previously stated.  Thus, Applicant’s arguments are not persuasive.  The PTAB case is clearly very different from the instant case and cannot obviate this rejection.  Similarly, the issues in the sunburn case are not applicable here.  Here, the disease is the same in the obviousness argument and the instant claims.  Thus, the sunburn case does nothing to obviate this rejection.
With respect to Applicant’s arguments over treatment naïve patients and their confession that their results would occur in such a group, said group was identified in the obviousness argument.  See the original rejection.  Thus, Applicant again invalidates all their arguments against the examiner’s statement that all intended results of all claims rejected above will necessarily occur.  Applicant has agreed with the examiner.  Their arguments are thus moot.
Applicant then argues unexpected results would obviate the rejection.  This would be true of such results have been shown, which, for the reasons of record, they have not been and also if the claims are commensurate in scope therewith, which they cannot be as previously stated and discussed supra.  Thus, Applicant’s arguments over unexpected results are not persuasive.
The examiner need not know how much better the treatment of treatment naïve patients must work in order to find the claims above obvious.  This was previously discussed.  Applicant provides no evidence that any particular amplitude is automatically shocking and unexpected to the courts.  Even if it were, Applicant’s claims cannot be commensurate in scope with the showing as treatment failure patients are included in the patient group targeted here as naïve.  Thus, Applicant’s arguments cannot be found persuasive.  In addition, as noted above, treatment naïve patients were identified in the prior art and treated with the composition of the instant claims.  Thus, their result is indeed a latent property in the prior art and such result cannot obviate this rejection.  It is also noted that not all patients of the instant claims need have been symptomatic for BPH for less that 10 years.  Some can have symptoms for more than this time and so not show the same results Applicant discusses above.  See amended claim 15 and new claim 17 for example.  See 0024 in the specification which makes clear that patients with symptoms for more than 10 years do not show the results discussed by Applicant.  Thus, again, Applicant’s arguments are not commensurate in scope with the claims.  
With respect to Applicant’s own arguments, they should know which they made.  Therefore, the examiner need not refer to lines of text.  The examiner already submitted evidence of why one would expect a treatment naïve group to have better results than a treatment failure group; they have diseases that can be easier to treat.  Applicant believes orders of magnitude better is an unexpected result.  This is mere unsupported opinion.  Regardless, some patients survive chemotherapy.  Some do not.  Yet, survival of a disease would be orders of magnitude better than dying from it.  Thus, it is the position of the office that a simple order of magnitude in this art is not automatically unexpected.  The idea that a group with easy to treat cancers/hyerplasias can score orders of magnitude better on IPSS compared to patients whose disease could not be treated previously is not surprising.  Indeed, this system can provide a wide range of results.  See 0058.  It would not be shocking for a treatment failure patient to have no improvement.  Then, the IPSS score improvement compared to a treatment naïve group could be enormous or even incalculable since the denominator would be zero using their formula of claim 14.  It is noted that Applicant discusses their results in terms of amplitude with no regard to how it was measured.  Yet, if one takes the system of measure into account, they can easily see why orders of magnitude can be expected.  Paragraph 0058 shows that treating the naïve patients of the prior art can result in a range of 100% to millions of a percent improvement in IPSS.  This result will be seen from the prior art’s method.  See the teachings of Averback discussed in the action dated 11/20/2020.  Thus, again, Applicant presents no unexpected result.  
Applicant was provided reasons as to why the CONDUCT and COMBAT trials do not obviate this rejection previously.  Those reasons are reiterated here and Applicant’s discussions over said trials are not persuasive.  Regardless, Applicant misanalyzes the data for the COMBAT trial, both groups could have the same percentage of failure patients, they need not include only naïve patients in one group.  Naïve groups, as discussed above, will include treatment failure patients.  With both trials, Applicant has no treatment failure group and the comparison between naïve and random cannot speak to what would be expected between naïve and failure groups.  
Applicant’s arguments over Law were previously rebutted.  See the previous action.  
Applicant has presented no studies in the art that provide reasonable support that the amplitude improvement seen in naïve patients would be better than that of failure patients but of small amplitude.  All of the trials presented by Applicant are not comparable to the instant scenario for the reasons of record.  Thus, Applicant’s arguments are not persuasive.  Also, as restated above, the claims are not commensurate in scope with Applicant’s results.  Thus, said results cannot obviate this rejection.
This rejection stands and is made for the new claims for the reasons of record.
Claims 14-15 have been amended to recite a new transitional phrase consisting essentially of.  The combined teachings of the art of record render claims 2 and 13-16 obvious for the reasons of record even with this transitional phrase since the method made obvious by the art also consists essentially of all the steps of these claims and does not include any steps that would negatively affect the obvious treatment methods or change the way the peptide treats.  Thus, the claims above are obvious here.
New claims 17-18 are also obvious here since the combined teachings renders obvious all of their active steps.  The thereby clause at the end of claim 17 is not given weight as it is the intended result of the method steps.  Also, the preamble of claim 17 is not given weight.  “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”  Therefore, “of increasing the efficacy of SEQ ID NO. 66 when treating the target men is not given weight here.  The method steps can stand alone and are simply the identification of the target patient population and administration of the drug as discussed for the other claims in this rejection.  This method is obvious for the reasons of record and so claims 17-18 are obvious here.  

Double Patenting
Applicant’s Arguments over All Double Patenting Rejections: Pages 27-32 of the Action advance obviousness-type double patenting rejections over the following patents and pending applications, each in view of Averback, Soares and Neal: 1. US. Patent No. 7,408,021; 2. US. Patent No. 7,745,572; 3. US. Patent No. 8,293,703; 4. US. Patent No. 8,569,446; 5. U.S. Patent No. 8,716,247: 6. US. Patent No. 10,532,081; 7. U.S. Application Serial No. 14/738551; and 8. U.S. Application Serial No. 14/808731. 
Applicant respectfully traverses each of these rejections.
None of the claims of the aforementioned patents and pending applications discloses or suggests administering the claimed peptide to treatment naive men having BPH, or treatment naive men having BPH and who have been symptomatic for less than 10 years. The Action has failed to provide any claim in the aforementioned patents and pending applications that discloses or even suggests identifying and selecting the claimed subpopulation of patients, much less administer the claimed peptide to only this selected population. The relied upon documents therefore fail to disclose or render obvious the present claims, and consequently, applicant respectfully requests that the Examiner reconsider and withdraw all of the obviousness-type double patenting rejections.
Similar to the reasons noted above, the present claims would not have been obvious over any claims of the above-listed patents or pending applications, even in view of Averback, Soares, and Neal, due at least to the unexpectedly superior results achieved by the claimed method.
The obviousness-type double patenting rejections based on U.S. Application Serial Nos. 14/738,551 and 14/808,731 (numbers 6 and 7 above) rely on claims of these applications. Both of these applications have an effective filing date after the present application. The MPEP §804(1)(B)(1) makes it clear that if the provisional rejection is the only rejection remaining in an application having the earliest effective filing date, the examiner should withdraw the rejection in the application having the earliest effective filing date and permit that application to issue. Should these rejections be the only outstanding rejections, applicant respectfully requests that the Examiner withdraw the rejections and permit the application to issue.
It is interesting how this patent is included in the obviousness type double patenting rejection. How can the claims of the ‘703 patent render obvious the present claims in view of the ‘703 patent?
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The claims of these patents or applications need not pick the subpopulation of instant claims as it is rendered obvious with the prior art combination.
Applicant presents the same arguments here as over the 103 rejection above.  For the reasons supra that the 103 rejection stands, so too stand these double patenting rejections.
Applicant argues that the claims of the pending or patented applications do not teach the claimed methods.  This is not found persuasive since it is the combined teachings of the patented or copending claims and the prior art which render obvious the instant claims.  Thus, the claims of the other applications do not have to teach all of the limitations of the instant claims alone.  
With respect to Applicant’s arguments of unexpected results, these are not found persuasive for the reasons supra in the rebuttal to Applicant’s arguments over the obviousness rejection.  Thus, the prior art here still renders obvious the instant claims and the addition of the other claims thereto only further supports the finding of obviousness.  
Also, since this rejection is not the only rejection standing, no double patenting rejection over later-filed applications is withdrawn.
Taken all together, the rejections below must stand.  All are made for the new claims as well for the reasons of record and here.
With respect to the ‘703 patent, its disclosure is prior art and so it holds two positions in the rejection.  

Claims 2 and 13-18 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7408021 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007, previously cited) and Neal (US6642274, published 11/04/2003, previously cited).
New claims 17-18 are also obvious here since the combined teachings renders obvious all of their active steps.  The thereby clause at the end of claim 17 is not given weight as it is the intended result of the method steps.  Also, the preamble of claim 17 is not given weight.  “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”  Therefore, “of increasing the efficacy of SEQ ID NO. 66 when treating the target men is not given weight here.  The method steps can stand alone and are simply the identification of the target patient population and administration of the drug as discussed for the other claims in this rejection.  This method is obvious for the reasons of record and so claims 17-18 are obvious here.  The combination with the patented claims only further supports this obviousness.

Claims 2 and 13-18 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7745572 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
New claims 17-18 are also obvious here since the combined teachings renders obvious all of their active steps.  The thereby clause at the end of claim 17 is not given weight as it is the intended result of the method steps.  Also, the preamble of claim 17 is not given weight.  “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”  Therefore, “of increasing the efficacy of SEQ ID NO. 66 when treating the target men is not given weight here.  The method steps can stand alone and are simply the identification of the target patient population and administration of the drug as discussed for the other claims in this rejection.  This method is obvious for the reasons of record and so claims 17-18 are obvious here.  The combination with the patented claims only further supports this obviousness.

Claims 2 and 13-18 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8293703 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
New claims 17-18 are also obvious here since the combined teachings renders obvious all of their active steps.  The thereby clause at the end of claim 17 is not given weight as it is the intended result of the method steps.  Also, the preamble of claim 17 is not given weight.  “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”  Therefore, “of increasing the efficacy of SEQ ID NO. 66 when treating the target men is not given weight here.  The method steps can stand alone and are simply the identification of the target patient population and administration of the drug as discussed for the other claims in this rejection.  This method is obvious for the reasons of record and so claims 17-18 are obvious here.  The combination with the patented claims only further supports this obviousness.

Claims 2 and 13-18 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8569446 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
New claims 17-18 are also obvious here since the combined teachings renders obvious all of their active steps.  The thereby clause at the end of claim 17 is not given weight as it is the intended result of the method steps.  Also, the preamble of claim 17 is not given weight.  “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”  Therefore, “of increasing the efficacy of SEQ ID NO. 66 when treating the target men is not given weight here.  The method steps can stand alone and are simply the identification of the target patient population and administration of the drug as discussed for the other claims in this rejection.  This method is obvious for the reasons of record and so claims 17-18 are obvious here.  The combination with the patented claims only further supports this obviousness.

Claims 2 and 13-18 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8716247  in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
New claims 17-18 are also obvious here since the combined teachings renders obvious all of their active steps.  The thereby clause at the end of claim 17 is not given weight as it is the intended result of the method steps.  Also, the preamble of claim 17 is not given weight.  “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”  Therefore, “of increasing the efficacy of SEQ ID NO. 66 when treating the target men is not given weight here.  The method steps can stand alone and are simply the identification of the target patient population and administration of the drug as discussed for the other claims in this rejection.  This method is obvious for the reasons of record and so claims 17-18 are obvious here.  The combination with the patented claims only further supports this obviousness.

Claims 2 and 13-18 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10532081 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
New claims 17-18 are also obvious here since the combined teachings renders obvious all of their active steps.  The thereby clause at the end of claim 17 is not given weight as it is the intended result of the method steps.  Also, the preamble of claim 17 is not given weight.  “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”  Therefore, “of increasing the efficacy of SEQ ID NO. 66 when treating the target men is not given weight here.  The method steps can stand alone and are simply the identification of the target patient population and administration of the drug as discussed for the other claims in this rejection.  This method is obvious for the reasons of record and so claims 17-18 are obvious here.  The combination with the patented claims only further supports this obviousness.

Claims 2 and 13-18 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of copending Application No. 14/738551 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
New claims 17-18 are also obvious here since the combined teachings renders obvious all of their active steps.  The thereby clause at the end of claim 17 is not given weight as it is the intended result of the method steps.  Also, the preamble of claim 17 is not given weight.  “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”  Therefore, “of increasing the efficacy of SEQ ID NO. 66 when treating the target men is not given weight here.  The method steps can stand alone and are simply the identification of the target patient population and administration of the drug as discussed for the other claims in this rejection.  This method is obvious for the reasons of record and so claims 17-18 are obvious here.  The combination with the copending claims only further supports this obviousness.
This is a provisional nonstatutory double patenting rejection.

Claims 2 and 13-18 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 14/808731 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
New claims 17-18 are also obvious here since the combined teachings renders obvious all of their active steps.  The thereby clause at the end of claim 17 is not given weight as it is the intended result of the method steps.  Also, the preamble of claim 17 is not given weight.  “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).”  Therefore, “of increasing the efficacy of SEQ ID NO. 66 when treating the target men is not given weight here.  The method steps can stand alone and are simply the identification of the target patient population and administration of the drug as discussed for the other claims in this rejection.  This method is obvious for the reasons of record and so claims 17-18 are obvious here.  The combination with the copending claims only further supports this obviousness.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
Claims 2 and 13-16 remain and new claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant presents no arguments against this rejection and so it stands for the reasons of record.  
With respect to new claims 17-18, they also recite baseline IPSS and so for the reasons of record, they are indefinite here.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating BPH in treatment naïve men via intraprostatic administration of SEQ ID NO. 66, does not reasonably provide enablement for similar methods with just these active steps that increase the efficacy of SEQ ID NO. 66.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
These claims read on increasing the efficacy of SEQ ID No. 66 in a given patient population.  However, the disclosure fails to point to any method of doing this.  There is no single patient population in which SEQ ID NO. 66 is used that has an increased efficacy, better than what would have always occurred in said group.  Applicant has drafted these claims as a mischaracterization of their teachings.  They only identified a group in which SEQ ID NO. 66 can function better against BPH; however, they in no way improved its efficacy in said group or in any other group.  Indeed, the claims only require use of the peptide.  There is no structure or step that would be expected to improve the efficacy of SEQ ID NO. 66 in the patient population group targeted in these claims or in any other group.  Thus, the claims are not enabled to their full scopes and are rejected here.

Claims 2 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 14 and 15, and their dependents, recite new transitional phrases which are consisting essentially of.  MPEP 2111.03III makes clear that this phrase has a different scope that comprising and so one must identify this claim scope in the original disclosure.  However, neither the original claims nor the specification ever contemplated this transitional phrase.  Therefore, the new scope of these claims is new matter and they are rejected here.
Claims 15 and 17, and their dependents also recite “percentage difference” which was never contemplated in the original disclosure.  Therefore, it is new matter and the formulae of these claims is rejected here.
Claims 17-18 also recite SEQ ID NO. 1, which was not contemplated for use in a method with SEQ ID NO. 66 in the original disclosure and so these claims are rejected as having new matter for this reason also.  
Claims 17-18 are further rejected for reciting a method of increasing the efficacy of SEQ ID NO. 66 by simply using the peptide in a target population.  However, as discussed above, this does not improve the efficacy of SEQ ID NO. 66 in the target population or any population.  Thus, they never contemplated a method of improving the peptide’s efficacy in any patient population but rather, only identified a population in which it works better.  This however does not improve efficacy and so these claims contain new matter for this reason as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 17 recite percentage difference but include no step of subtraction and so it is not clear which difference is meant here.  This therefore renders these claims and their dependents indefinite.
Claim 15 also states “when compared” but provides no formula.  Thus, it is not clear which value is numerator and which is denominator and so there are multiple interpretations of this phrase and this renders the claim and its dependent indefinite.
Furthermore, claims 17-18 recite both treating men with BPH and treating treatment naïve men with BPH.  Thus, a broad limitation along with a narrower variant of said limitation are present in the same claim.  Since it is not clear if the narrower embodiment is to be the only group treated in the claim or if it is just an example and not required to be the only treated group, the claims are indefinite.
Claim 17 also recites SEQ ID NO. 1 for a baseline IPSS parameter but there is no antecedent basis for this limitation in the claim.  This it is not clear to the extent which SEQ ID NO. 1 is used in the method and this renders claims 17-18 indefinite.
Claims 17-18 also recite mean IPSS improvement with no corresponding formula for the way in which it is calculated and this renders these claims indefinite since such an improvement could be identified by taking the difference in values for an increase or dividing to values to get a fold increase.  The presence of multiple interpretations renders the claims indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
These claims depend on claims with “consisting essentially of” as the transitional phrase.  Yet, these dependent claims reopen the base claims’ methods to use comprising as the transitional phrase.  Thus, these two claims do not include all the limitations of the base claim on which they depend since the scope of consisting essentially of is less that than of comprising.  See MPEP 2111.03III.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642